FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARLENE SUYAPA VELASQUEZ                         No. 11-73900
BONILLA,
                                                 Agency No. A095-740-876
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Marlene Suyapa Velasquez Bonilla, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) order denying her motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The agency did not abuse its discretion in denying as untimely Velasquez

Bonilla’s motion to reopen alleging exceptional circumstances, where it was not

submitted within 180 days of the IJ’s February 2, 2011, order, see 8 C.F.R.

§ 1003.23(b)(4)(ii) (an alien seeking to reopen and rescind an in absentia removal

order based on exceptional circumstances must file the motion within 180 days),

and she failed to establish that she qualified for equitable tolling of the filing

deadline, see Avagyan v. Holder, 646 F.3d 673, 678-80 (9th Cir. 2011).

      Velasquez Bonilla received proper notice of her removal hearing because

she was personally served a Notice to Appear, see 8 U.S.C. § 1229(a); see also

Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1156 n. 4 (9th Cir. 2004) (“Current law

does not require that the Notice to Appear . . . be in any language other than

English.”), and the hearing notice was mailed to the most recent address she

provided, see 8 U.S.C. §§ 1229(c), 1229a(b)(5)(A).




                                            2                                        11-73900
      Velasquez Bonilla’s contention that, in making its decision, the agency

failed to consider all the relevant factors, is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           3                                    11-73900